Fourth Court of Appeals
                                San Antonio, Texas
                                     September 6, 2018

                                   No. 04-18-00154-CV

                       IN THE INTEREST OF G.N.H., A CHILD,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00642
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       On August 15, 2018, in accordance with our opinion of that date, we abated Appellant
Mother R.C.’s appeal for appointment of new appellate counsel. A supplemental clerk’s record
has now been filed showing that on August 20, 2018, the trial court appointed John Davis to
represent Appellant Mother. Therefore, we REINSTATE the appeal on the docket of this Court
and ORDER Appellant Mother R.C.’s brief due on September 26, 2018.


                                                            PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court